ORDER
PER CURIAM:
Appellant Anthony McNack was charged in the Circuit Court of Henry County with possession of methamphetamine in violation of section 195.202.1. After a bench trial, the court found McNack guilty and sentenced him as a prior drug offender to eight years’ imprisonment. McNack contests the sufficiency of the evidence. We affirm. Because a published opinion would serve no jurisprudential purpose, the parties have been provided a memorandum setting forth the reasons for this order. Rule 30.25(b).